             Case 2:18-cv-01132-TSZ Document 130 Filed 03/19/21 Page 1 of 1




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          ESTHER HOFFMAN, et al.,
 8                              Plaintiffs,
 9             v.                                        C18-1132 TSZ

10        TRANSWORLD SYSTEMS                             MINUTE ORDER
          INCORPORATED, et al.,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The unopposed Motion to Withdraw and Substitute Counsel, docket
   no. 128, brought by Defendants Transworld Systems Inc. and National Collegiate Student
15
   Loan Trusts (“Defendants”), is GRANTED. Stephen G. Skinner and Andrews Skinner
   are granted leave to withdraw, effective immediately. Ryan W. Vollans and Williams,
16
   Kastner & Gibbs, PLLC are substituted as counsel of record for Defendants.
17           (2)   The Clerk is directed to update the docket accordingly and to send a copy
     of this Minute Order to all counsel of record.
18
           Dated this 19th day of March, 2021.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Gail Glass
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
